DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“non-adjustable main throttle element” in claim 1;
“adjustable auxiliary throttle element” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the non-adjustable main throttle element appears to be drawn to an orifice plate (per paragraph [0018]), or known equivalents. The adjustable auxiliary 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson (US 2009/0320506, previously cited) in view of Iwaszkiewicz (US 2007/0056282, previously cited) and Nishimura (US 2011/0000234 – previously cited).

Regarding claim 1, Lifson teaches a refrigeration system (Title), comprising: 
a compressor (52, Fig. 4, paragraph [0017]), 
a condenser (24, Fig. 4, paragraph [0013]),
a throttle flow path (defined as the flow path between 38, 26, 54 and 24), and 
an evaporator (38, Fig. 4, paragraph [0015]), connected in sequence (see all cited elements sequentially connected in Fig. 4); 
wherein a main throttle element is disposed in the throttle flow path (26, Fig. 4, see paragraph [0019]); and further comprising: 
a bypass flow path (76, Fig. 4, see paragraph [0019]), wherein the bypass flow path is connected to the throttle flow path respectively at the upstream and downstream of the main throttle element (see how 76 is connected to the defined throttle flow path in Fig. 4, both upstream of 26 branching at point 78 and downstream of 26 via the branching at line 90), the bypass passage is provided with a non-adjustable throttle element (74, Fig. 4, paragraph [0019])
a controller (see paragraph [0015] which explicitly notes a system control that is not shown in the Figures).
Lifson does not explicitly teach:
the main throttle element being non-adjustable;
that the bypass throttle element being adjustable, and
the controller being configured to control the opening of the auxiliary throttle element according to a liquid level signal from the liquid level sensor. 
Iwaszkiewicz teaches a cooling system for an internal combustion engine (Iwaszkiewicz, Abstract, Fig. 1, see paragraph [0032] at least which notes the cooling of intake air of the engine), and teaches that using a non-adjustable throttle element (Iwaszkiewicz, 141, Fig. 1, see 
Lifson as modified does not teach:
that the bypass throttle element is adjustable, and
the controller being configured to control the opening of the auxiliary throttle element according to a liquid level signal from the at least one liquid level sensor. 
Nishimura teaches an air conditioning apparatus (Nishimura, Title) which features a bypass path (Nishimura, 71, Fig. 1, see paragraph [0166]) which is provided with an adjustable throttle element (Nishimura, 72, Fig. 1, see paragraph [0166]) with a controller which controls the opening of the adjustable throttle element based on a liquid level signal (Nishimura, paragraph [0173] which notes the controller can control the adjustable throttle element 72 based on detection signals which can the liquid level height detection from the liquid level detection sensor, further see paragraph [0239] which notes an example of control when liquid levels are small). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson with an adjustable auxiliary throttle element and a controller that is configured to control the opening of the adjustable auxiliary throttle element according to a liquid level signal from a liquid level sensor, as taught by Nishimura, in order to prevent overcharge/undercharge in the system. 

Regarding claim 2, Lifson as modified teaches the refrigeration system according to claim 1, further comprising an economizer (Lifson. 54, Fig. 4, see paragraph [0017]), 
wherein the throttle flow path is connected between the condenser and the economizer (this limitation is not required as the claim is claimed in the alternative) or connected between the economizer and the evaporator (defined as the flow path between 38, 26, 54 and 24).

Regarding claim 3, Lifson as modified teaches the refrigeration system according to claim 2, wherein the main throttle element includes at least one orifice plate (Iwaszkiewicz, 141, Fig. 1, see paragraph [0031]).

Regarding claim 6, Lifson as modified teaches the refrigeration system according to claim l, wherein the auxiliary throttle element is an electronic expansion valve (Nishimura, see paragraph [0166]).   

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Iwaszkiewicz and Nishimura, further in view of Kumar (US 2009/0199656, previously cited).

Regarding claim 4, Lifson as modified teaches the refrigeration system according to claim 3, but does not teach the at least one orifice plate comprises a first orifice plate and a second orifice plate. Kumar teaches a system for managing pressure and flow rate (Kumar, Title) which teaches a first and second orifice plate (Kumar, first orifice plate 102, second orifice plate 104, Fig. 1, see paragraph [0017]) in which the distance by which the two orifice plates are 
 
Regarding claim 5, Lifson as modified teaches the refrigeration system according to claim 4, but does not specifically teach that a distance between the first orifice plate and the second orifice plate is three times of a tube diameter of the throttle flow path.  However, Kumar does teach that the distance between the plates is determined by diameters of the orifice plates themselves (Kumar, paragraph [0017]) and further notes that the distance between the two orifice plates is optimized to reduce pressure and flow rate incident (see Kumar, at least paragraphs [0017] and [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with a distance between the first and second orifice plates being three times the value of the tube diameter in the flow path, as it would have been obvious to try to one of ordinary skill in the art as Kumar already teaches optimizing the distance between orifice plates based on orifice plate diameters and therefore adjusting the optimization of the distance between the plates to be based on the tube diameter in order to assess the benefits on pressure reduction. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Iwaszkiewicz and Nishimura, further in view of Duerr (DE102014204936.9 – for the sake of citation the USPGPUB US 2016/0375745 is utilized in the rejection below, previously cited).

Regarding claim 7, Lifson as modified teaches the refrigeration system according to claim 6, but does not teach a filter is included upstream of the electronic expansion valve, the filter being arranged on the bypass flow path. Duerr teaches a filter is particularly advantageous if it is mounted in the flow direction upstream of an expansion in order to filter particles that can damage the expansion valve (Duerr, paragraph [0025]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with a filter arranged upstream of the expansion, as taught by Duerr, in order to filter particles that can damage the expansion valve (Duerr, paragraph [0025]).
Through the combination of references, the filter would be arranged in the bypass flow path as Lifson as modified teaches the expansion valve being arranged in the bypass flow path, and Duerr specifically teaches a motivation for positioning a filter upstream of an expansion valve. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Iwaszkiewicz and Nishimura, further in view of Jaster (US 5,435,145 – provided by Applicant in the IDS, previously cited).

Regarding claim 8, Lifson as modified teaches the refrigeration system according to claim l, but does not teach that the at least one liquid level sensor is disposed in a liquid reservoir at an outlet of the condenser.
Jaster teaches a refrigerant flow rate control in a vapor compression cycle (Jaster, Title) which teaches controller which controls the duty cycle of a pulse width modulated solenoid valve based on the liquid level determined by a liquid level sensor (Jaster, 28, Fig. 3, see col. 2, lines 30-35, further see col. 4, lines 26-32), wherein the liquid level sensor includes a first and second liquid level sensor (Jaster, 28a and 28b, Fig. 3, col. 5, lines 40-48) disposed in a liquid reservoir (Jaster, see the sensors 28a and 28b disposed in 15 which is defined as the liquid reservoir) at an outlet of a condenser of the system (see Jaster the level sensor 28 disposed at the outlet of the condenser 14 in Fig. 1, see col. 3, lines 35-45). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with a liquid level sensor that features two switches disposed in a liquid reservoir at an outlet of a condenser, as taught by Jaster, in order to increase the pulse width of its control signal when the liquid level is above the upper liquid level switch and decreases the pulse width of its control signal when the liquid level is below the lower liquid level switch (Jaster, col. 2, lines 45-50).

Regarding claim 9, Lifson as modified teaches the refrigeration system according to claim 8, wherein at least one liquid level sensor includes a first liquid level sensor is disposed at a first height of the liquid reservoir, and a second liquid level sensor is disposed at a second height of the liquid reservoir (Jaster, see 28a and 28b in Fig. 3, further see col. 5, lines 40-45). See motivation in claim 8. 

Regarding claim 10, Lifson as modified teaches the refrigeration system according to claim 9, but does not specifically teach the first liquid level sensor is disposed at 2/3 of the height of the liquid reservoir, and the second liquid level sensor is disposed at 1/3 of the height of the liquid reservoir. However, Jaster does teach that the first liquid level sensor is at a first height that is higher than the second liquid level sensor in the liquid reservoir (Jaster, 28a is higher than 28b in Fig. 3). Therefore, the claimed relationship of the liquid level sensors relative to the height of the liquid reservoir is merely a result effective variable, the general conditions of which are recognized by the prior art. Specifically, the claim requires the liquid level sensors to be at certain heights in the liquid reservoir. As Lifson as modified teaches two liquid level sensors at different heights in the liquid reservoir, it is not patentably distinguishable to claim certain heights in the liquid reservoirs. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with the first liquid level sensor is disposed at 2/3 of the height of the liquid reservoir, and/or the second liquid level sensor is disposed at 1/3 of the height of the liquid reservoir, as it would have been obvious to try in order to assess how having liquid level sensors at these heights effects the efficiency of the system. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Iwaszkiewicz and Nishimura, further in view of Liu (US 2016/0146516, previously cited).

Regarding claim 11, Lifson as modified teaches the refrigeration system according to claim 2, but does not teach the at least liquid level sensor is disposed in a liquid reservoir at an outlet of the economizer. Liu teaches an integrated absorption refrigeration system (Liu, Title, . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Iwaszkiewicz, Nishimura, and Liu, further in view of Jaster (US 5,435,145 – provided by Applicant in the IDS, previously cited).

Regarding claim 12, Lifson as modified teaches the refrigeration system according to claim 11, but does not teach that the at least one liquid level sensor a first liquid level sensor is disposed at a first height of the liquid reservoir, and a second liquid level sensor is disposed at a second height of the liquid reservoir. 
Jaster teaches a refrigerant flow rate control in a vapor compression cycle (Jaster, Title) which teaches controller which controls the duty cycle of a pulse width modulated solenoid valve based on the liquid level determined by a liquid level sensor (Jaster, 28, Fig. 3, see col. 2, lines 30-35, further see col. 4, lines 26-32), wherein the liquid level sensor includes a first and second liquid level sensor (Jaster, 28a and 28b, Fig. 3, col. 5, lines 40-48) disposed in a liquid reservoir (Jaster, see the sensors 28a and 28b disposed in 15 which is defined as the liquid reservoir) at an outlet of a condenser of the system (see Jaster the level sensor 28 disposed at the outlet of the 

Regarding claim 13, Lifson as modified teaches the refrigeration system according to claim 12, but does not teach the first liquid level sensor is disposed at 2/3 of the height of the liquid reservoir, and/or the second liquid level sensor is disposed at 1/3 of the height of the liquid reservoir. However, Jaster does teach that the first liquid level sensor is at a first height that is higher than the second liquid level sensor in the liquid reservoir (Jaster, 28a is higher than 28b in Fig. 3). Therefore, the claimed relationship of the liquid level sensors relative to the height of the liquid reservoir appears to merely be a result effective variable, the general conditions of which are recognized by the prior art. Specifically, the claim requires the liquid level sensors to be at certain heights in the liquid reservoir in order to achieve a desired result of liquid level measurement at different levels of the rerservoir. As Lifson as modified teaches two liquid level sensors at different heights in the liquid reservoir, it is not patentably distinguishable to claim certain heights in the liquid reservoirs as there are only so many possible configurations that the liquid level sensors can be positioned relative to each other. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with the first liquid level sensor is disposed at 2/3 of the height of the liquid reservoir, and/or the second liquid level sensor is disposed at 1/3 of the height of the liquid reservoir, as it . 

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the drawing and specification objections made in the previous office action. Applicant asserts that the amendments have overcome the objections, the Examiner agrees and the objections are withdrawn. 
Applicant further argues that the 112 rejections made in the previous office action are overcome by amendment, the Examiner agrees and the rejections have been withdrawn. 
Applicant argues the obviousness of Lifson, Nemit, and Iwaszkiewicz made in the 103 rejection in the previous office action. Applicant argues that claim 1 recites a non-adjustable main throttle element disposed in the throttle flow path, and that combining Lifson with Iwaszkiewicz would render Lifson unsatisfactory for its intended purpose as Lifson discloses benefits of using a variable expansion valve. Applicant further argues that Iwaszkiewicz is non-analogous art. The Examiner has considered the argument, but respectfully disagrees as the replacement of a known valve for another would not render Lifson inoperable simply because Lifson used a variable expansion valve. Iwaskiewicz further is also analogous art as it is within the same field of endeavor and solves a similar problem by utilizing a non-adjustable throttle element, and provides a clear motivation to use in a system like Lifson because of its simplicity. Lifson further notes that the expansion device can be downsized to achieve exact performance 
Applicant further argues that 80 of Lifson cannot be construed as the auxiliary throttle element. See Applicant Remarks, pg. 12. The Examiner has considered the argument but respectfully finds the argument moot as element 80 is not cited to be anything by Lifson. 
Applicant further argues that the combination Lifson and Nemit cannot disclose controlling an auxiliary throttle element according to liquid level. The Examiner respectfully finds this argument moot as Nemit is not used in the rejection or to teach this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763